Citation Nr: 0027293	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability prior to September 5, 1995, and to an 
evaluation in excess of 30 percent for the left knee 
disability effective September 5, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran was born in September 1933 and served on active 
duty from April 1954 to March 1958.  

In a March 1994 rating action the Department of Veterans 
Affairs (VA) Regional Office, Muskogee, Oklahoma, confirmed 
and continued a 20 percent evaluation for the veteran's left 
knee disability.  He appealed from that decision.  In May 
1997 the veteran testified at a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  In September 1997 the Board remanded the 
case to the regional office for further action.  In a May 
1999 rating action, the regional office increased the 
evaluation for the veteran's left knee condition from 20 
percent to 30 percent effective September 5, 1995.  The 
regional office increased the evaluation for the left knee 
condition to 100 percent effective May 29, 1998, based on a 
total knee replacement performed at that time.  On July 1, 
1999, the 30 percent evaluation was reinstated.  The case is 
again before the Board for further appellate consideration.  

At the time of the September 1997 Board remand, the issues on 
appeal included the issue of whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for a low back disability.  In the May 
1999 rating action, the regional office granted service 
connection for a low back condition, rated 40 percent 
disabling effective April 4, 1994.  In July 1999 the veteran 
stated that the rating action satisfied his appeal regarding 
the issue of service connection for a low back disability.  
Thus, that question is no longer in an appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Prior to September 5, 1995, range of motion of the 
veteran's left knee was from 0 degrees to 125 degrees.  There 
was no swelling or deformity of the knee.  The knee 
disability was productive of no more than moderate functional 
impairment.  

3.  Range of motion of the veteran's left knee was 
subsequently 0 degrees to 85 degrees.  There was no joint 
effusion and no instability of the knee.  There was a well-
healed surgical scar.  

4.  As of September 5, 1995, the veteran's left knee 
disability was productive of no more than severe functional 
impairment.  


CONCLUSION OF LAW

Entitlement to evaluations in excess of 20 percent for the 
veteran's left knee disability prior to September 5, 1995, 
and in excess of 30 percent for the left knee disability 
effective September 5, 1995, are not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 5055, 
5257, 5260, 5261, 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

That Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(effective on and after September 1, 1989).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts regarding 
the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
seen in October 1955 with a complaint regarding his left 
knee.  He complained of a sore knee in January 1956.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1973.  He referred to back and left leg 
problems.  

When the veteran was examined by the VA in September 1973 he 
reported that his knees in fact were painful.  He stated that 
his left knee would swell and lock on him.  Examination of 
the knee showed extension of 0 degrees and flexion to 140 
degrees.  There was slight crepitation during the motions.  
There was no evidence of swelling of the knee, and he walked 
with a normal gait.  X-ray study of the knee showed no 
significant bony or articular abnormality.  

In an October 1973 rating action service connection was 
denied for a left knee disability on the basis that that 
condition had not been shown on the last examination.  

A VA outpatient treatment record was subsequently received by 
the regional office reflecting that the veteran was seen in 
July 1973 with complaints regarding his left knee.  

The regional office also received private medical records 
reflecting that in October 1973 the veteran had had a left 
medial meniscectomy performed for a left medial meniscus 
tear.  

By rating action dated in January 1974 service connection was 
granted for residuals of a medial meniscectomy of the left 
knee, rated 10 percent disabling under Diagnostic Code 5259.  

In August 1980 the veteran submitted a claim for an increased 
evaluation for his left knee disability.  

The veteran was examined by the VA in September 1980.  There 
was slight swelling about the left knee.  Extension of the 
knee was to 0 degrees, with flexion to 100 degrees with some 
discomfort.  

In an October 1980 rating action the evaluation for the 
veteran's left knee condition was increased from 10 percent 
to 20 percent under Diagnostic Code 5257.  

In December 1993 the veteran submitted a claim for an 
increased rating for his left knee condition.  He indicated 
that he had had an operation on his left knee during that 
month.  

The regional office later received private medical records 
reflecting that in December 1993 the veteran had had a 
partial medial meniscectomy of the left knee, with 
debridement of chondral defects of the trochlea and medial 
femoral condyle.  

The veteran was afforded a VA orthopedic examination in 
January 1994.  He complained of left knee pain.  There was a 
surgical scar on the medial aspect of the left knee.  There 
was crepitation of the knee.  There was no swelling or 
deformity of the knee.  Flexion of the knee was to 80 
degrees, and extension to 70 degrees.  The diagnoses were 
left knee medial meniscus tear, status post meniscectomy, in 
December 1993, and left knee degenerative joint disease.  

The veteran was again afforded a VA orthopedic examination in 
April 1994.  He complained of constant left knee pain that 
was worse when he slept.  He stated that the knee buckled on 
him.  On examination there was no swelling or deformity of 
the knee.  Range of motion of the knee was from 0 degrees to 
125 degrees.  An X-ray study of the left knee was reported to 
be normal.  The diagnosis was history of left knee injury 
with subjective pain.  

In his substantive appeal received on September 5, 1995, the 
veteran claimed that his left knee and back conditions had 
gotten worse.  

During the May 1997 Board hearing the veteran related that he 
had been using crutches on an intermittent basis since his 
December 1993 knee operation.  He stated that his knee would 
keep giving way on him and on occasion he had fallen.  He had 
difficulty sleeping at night because of back and knee pain.  
Most of the time he could not walk without a cane, and most 
of the time he wore a brace.  He had difficulty going up and 
down stairs.  His knee had gotten worse since 1994 in that it 
was more painful and went out more often.  

The regional office later received a March 1998 statement by 
Mark C. Nardone, M.D., reflecting that the veteran had been 
seen with complaints of pain involving his back and knee.  
Examination of the left knee showed no significant 
abnormalities on visual inspection, except for a well-healed 
medial surgical scar.  There was no fluid.  There was 
patellofemoral crepitus and tibiofemoral crepitus.  There was 
pain on varus and valgus stress.  On range of motion the 
veteran felt more comfortable holding the knee in about 30 
degrees of flexion, but the physician could extend it with 
pain.  He could flex to about 110 degrees.  A knee X-ray 
study showed medial compartment degenerative disease and 
subchondral sclerosis.  The assessments included severe 
osteoarthritis of the left knee.  The knee was injected with 
corticosteroid and Marcaine.  He was placed on a tapering 
dosage of Prednisone.  

The Board also received a private medical record reflecting 
that on May 29, 1998, the veteran had a left total knee 
replacement performed by Dr. Nardone for severe 
osteoarthritis of the left knee.  

The veteran was afforded a VA orthopedic examination in July 
1998.  It was noted that in 1973 he had had an initial 
surgery for his left knee, where a cartilage had been removed 
and ligaments repaired.  He had had a second surgery in 1993, 
and finally had a total left knee replacement in May 1998.  
The veteran complained of pain in his knee on an almost daily 
basis, as well as some stiffness and swelling.  Since the 
knee had been replaced he had not had instability of the 
knee, and he denied having any fatigability.  A larger 
problem was locking of the knee.  The veteran stated that the 
knee was very painful when he attempted to go to sleep at 
night.  He wore a knee brace and occasionally used a walker.  
On physical examination the veteran could ambulate without 
difficulty.  He had no joint effusion.  Anterior and 
posterior drawer tests were negative.  He had no lateral or 
medial instability.  He could flex his knee from 0 to 85 
degrees.  The examiner could push that to 127 degrees, but 
that was uncomfortable for the veteran.  The diagnoses 
included degenerative joint disease involving the left knee.  
The examiner evaluated the veteran as having a moderate 
functional loss.  

The veteran was again afforded a VA orthopedic examination in 
January 1999.  He complained of pain in the knee almost 
daily, as well as some stiffness and locking in the knee.  He 
had knee pain when attempting to go to sleep at night.  On 
examination the veteran could only flex his left knee from 0 
degrees to 85 degrees.  He did not have effusion.  The 
examiner could push the motion to 127 degrees.  The diagnoses 
included degenerative joint disease involving the left knee, 
with moderate functional loss.  

In a July 1999 statement Dr. Nardone indicated that when he 
saw the veteran in his office during that month he felt that 
he needed to extend the convalescent period for the left 
total knee arthroplasty that had been performed.  He 
anticipated that it would take another six months or more for 
him to achieve maximum range of motion and maximum strength.  

The veteran was again afforded a VA orthopedic examination in 
December 1999.  He complained of daily pain in his knee.  He 
had stiffness and often swelling, heat and redness.  The knee 
tended to give out, even though he had a left total knee 
replacement in May 1998.  He wore a knee brace, and used a 
cane.  On examination there was a well-healed surgical scar 
on the left knee.  There was no effusion or crepitus.  There 
was some popping that had an artificial quality.  He could 
flex the knee from 0 degrees to 44 degrees, at which point he 
seemed to experience some pain.  The examiner stated that he 
could push the knee to 115 degrees, at which point the 
veteran stopped him.  The diagnosis was total left knee 
replacement secondary to degenerative joint disease, with 
moderate functional loss.  

The regional office thereafter received private medical 
records reflecting treatment of the veteran for his knee 
condition in 1998 and 1999.  In an August 1998 statement Dr. 
Nardone indicated that the veteran was able to return to work 
at that time.  

II.  Analysis

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion, or severe weakness, in the affected extremity.  With 
intermittent degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. Part 4, Code 5055.  

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  38 C.F.R. Part 4, 
Code 5256.  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent evaluation.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. Part 4, Code 
5260.  

Limitation of extension of either leg to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  38 C.F.R. Part 4, 
Code 5261.  

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent evaluation when the disability results 
in moderate knee or ankle disability.  A 30 percent 
evaluation requires that the malunion produce marked knee or 
ankle disability.  Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation if there is 
loose motion requiring a brace.  38 C.F.R. Part 4, Code 5262.  

In this case, the evidence reflects that prior to September 
5, 1995, the veteran had complaints of pain involving his 
left knee; however, there was no swelling or deformity 
involving the knee.  Range of motion of the knee on the April 
1994 VA orthopedic examination was from 0 degrees to 125 
degrees.  Thus, on the basis of the evidence of record an 
evaluation in excess of 20 percent for the veteran's left 
knee disability would not be warranted prior to September 5, 
1995.  

In May 1998, the veteran had a total left knee replacement 
performed at a private medical facility.  When he was 
examined by the VA in July 1998 the surgical scar was 
reported to be well-healed, and there was no joint effusion 
or instability of the knee.  Active range of motion of the 
knee was from 0 degrees to 85 degrees, although the knee 
could be passively flexed to 127 degrees.  The knee had the 
same range of motion on the January 1999 VA orthopedic 
examination.  When the veteran was afforded the December 1999 
VA orthopedic examination there was no effusion or 
crepitation involving the knee, although there was a 
"popping" of the knee.  Active flexion of the knee was from 
0 degrees to 44 degrees, with passive flexion to 115 degrees.  
The examiner concluded that there was a moderate functional 
loss as a result of the left knee disability.  

The veteran received a 100 percent evaluation for his left 
knee condition effective from May 29, 1998, to July 1, 1999, 
on the basis of the total left knee replacement performed on 
May 29, 1998.  However, the record does not reflect that the 
veteran thereafter had severe painful motion or weakness of 
the knee so as to warrant a 60 percent evaluation under 
Diagnostic Code 5055.  There was no ankylosis of the knee so 
as to warrant an increased rating to 40 percent under the 
provisions of Diagnostic Code 5256.  A 30 percent evaluation 
is the maximum provided under Diagnostic Code 5257 when there 
is severe impairment of a knee.  A 30 percent evaluation is 
also the maximum provided under Diagnostic Code 5260 for 
limitation of flexion of a knee, and the veteran does not 
have any limitation of extension of the knee so as to warrant 
entitlement to an increased rating under the provisions of 
Diagnostic Code 5261.  The record also does not reflect that 
there is any impairment of the tibia and fibula consisting of 
nonunion with loose motion requiring a brace, so as to 
warrant entitlement to an increased rating to 40 percent 
under the provisions of 5262.  Accordingly, under the 
circumstances, the Board is unable to conclude that an 
evaluation in excess of 30 percent is warranted for the 
veteran's left knee condition effective from September 5, 
1995, under any of the applicable diagnostic codes.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement or joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations have 
disclosed some knee pain, and the examiner in December 1999 
described the veteran's functional loss as moderate in 
nature.  The functional loss has been considered by the Board 
in evaluating the degree of severity of the veteran's left 
knee disability.  However, the VA examinations did not 
indicate any functional loss due to weakness, fatigability or 
incoordination.  

The veteran's representative has maintained that the veteran 
should be afforded a separate evaluation for arthritis 
involving his left knee in accordance with VAOPGCPREC 23-97.  
That opinion provided that a veteran who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  However, in this case, 
although the veteran has degenerative arthritis involving his 
left knee, instability of the knee has not been demonstrated.  
Thus, a separate evaluation for instability would not be in 
order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's left knee disability prior to September 5, 1995, 
and to an evaluation in excess of 30 percent for the left 
knee disability effective September 5, 1995, is not 
established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

